 In the Matter of THE GREAT ATLANTIC & PACIFIC TEA COMPANYandAMALGAMATEDMEAT CUTTERS AND FOOD STORE' EMPLOYEES(A. F. OF L.)Case No. 8-5875 (1-R-1553)SECOND SUPPLEMENTAL DECISIONANDDIRECTION OF RUN-OFF ELECTIONIFebruary 24, 1944On November 3, 1943, the National Labor- Relations Board issueda Decision and Direction of Election in this proceeding." Pursuant tothe Direction of Election, an election by secret ballot was conductedon November 20, 1943, under the direction and supervision of theRegional Director for the-First Region (Boston, Massachusetts).OnJanuary 11, 1944, the Board issued a Supplemental Decision andDirection herein, pursuant to which the challenged ballots of twoemployees were opened and counted. , On January 17, 1944, theRegionalDirector issued and duly served upon the parties hisSupplemental Election Report.As to the final results of the balloting, the Regional Director re-ported as follows :Approximate number of eligible voters_____________' ---------- 237Challenged ballots opened and counted_______________________2Total valid votes counted__________________________________ 229Votes cast for Amalgamated Meat Cutters & Food Store Em-ployees (AFL)-------------------------------------------- 114Votes cast for Massachusetts Independent Food Store WorkersUnion ---------------------------------------------------- 113Votes cast against participating unions____________________2Void ballots------------------------------------------------1Thereafter the Meat Cutters and the Independent each submittedtimely requests for the conduct of a run-off election.The Companyobjects to the conduct of a run-off election on the ground that the Na-,tional Labor Relations Act contains no provision authorizing suchprocedure,and cites the Board decisionsinJohn Deere Tractor Com-panyandGe^zeralMotors Corporationcases2to support its position.153 N. L R. B. 360.2Matter ofJohn Deere Tractor Comnpany,41 N. L. R. B. 903;Matter of General MotorsCorporation,25 N. L. R. B. 258.55 N. L.R. B., No: 10.56 -THE- GREAT ATLANTIC & PACIFIC- TEA COMPANY57In the,first case cited the vote for no bargaining representative con;stituted a plurality of the votes cast, and under the then policy, of theBoard, no run-off election was ordered.Again, in the, second case, thevote for no bargaining representative constituted a plurality of thevotes cast, and the Board; as then constituted, was unable to agree tothe terms of a run-off election, with the consequence that no such elec-tion'was' directed.Neither of these cases is analogous to the one nowbefore us.Here, the employees have voted almost unanimously forunion representation, and only two votes, were cast for "neither" union.Thus, the distinguishing features of the present case are clear.Moreover, the Board has recently adopted the policy of directing a ruri'offelection where none of t1ie choices on the ballot has received a majorityof the votes cast.3 ' As to the lack of statutory authority to conduct arun-off election, the Company is content with the averment that suchauthority cannot be found in the Act. This contention has had theconsideration of the Board,4 and at this late date we think it is sufficientto point out that Section 9 (c) of the Act permits the Board to investi-gate questions affecting commerce 'concerning the representation ofemployees and to conduct a secret ballot, or utilize any other suitablemethod to ascertain -bargaining representatives.The Board hasordered the conduct of run-off elections when circumstances have sug-,gested the utility of such procedure, and we have no doubt as to thepropriety or-legality of our orders in this respect.The Company'objects further that employees hired, since the'date ofthe pay 'roll- selected to determine eligibility to vote in the originalelection are not eligible to vote in the run-off election; and that thosewho were eligible to vote in the original election but who have sinceleft the Company's employ are eligible to vote in the run-off election.The first of these latter objections correctly interprets a Board policywhich was adopted in the interest of finality, certainty, and expedi-tion ; this policy is consistent with the usual practice obtaining in polit-ical elections, and we see no reason now to depart from it.Concerningthe second, it need be said only that this objection is based on a premiseprecisely opposed-to fact.Only those who have remained, in the Com-pany's employ and are employed in an eligible category on the date ofthe run-off election will be eligible to vote.We find that none of the Company's objections raise substantial ormaterial issues with respect to the-conduct of a run-off election.Ac-cordingly, we shall direct a run-off election among the employees of theCompany in which they will be given an opportunity to decide whether3See National Labor Relations Board Rules and Regulations-Series 3, Article III, Sec-tion 11.4 SeeMatter ofCoosBay Lumber Company,16 N. L R. B. 476; see alsoMatter of R. K.LeBlond Machine ToolCo., 22 N. L. R. B. 465. 58DECISIONS OF NATIONAL LABOR- RELATIONS BOARDtheydesire to be represented by Amalgamated Meat Cutters & FoodStore Employees(AFL) orby Massachusetts Independent Food StoreWorkers Union,for the purposes of collective bargaining.DIRECTION OF RUN-OFF ELECTIONBy virtue of and pursuant to the power, vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9; 10, and 11, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Great Atlantic& ,Pacific Tea Company,' Boston, Massachusetts, a run-off election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the First Region, actingin this matter as agent for' the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees,of the Company as defined in our originalDecision and' Direction of Election who were eligible to vote in theelection conducted November 20, 1943, and who are employed,in aneligible' category on the date of the run-off. election, to determinewhether they desire to be represented by Amalgamated Meat Cutters& Food Store Employees (AFL) or by Massachusetts IndependentFood. Store.Workers Union, for the purposes of collective bargaining.